Citation Nr: 1228986	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.




ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In his January 2011 Substantive Appeal (on VA Form 9), the appellant requested a hearing at the RO before a Veterans Law Judge of the Board.  A videoconference hearing resultantly was scheduled for July 2012, but the appellant failed to report for the proceeding, so was a no show.  He did not explain his absence or show good cause for failing to appear for his hearing, so the Board is proceeding with the disposition of his appeal as though he withdrew his hearing request.  38 C.F.R. § 20.704(d) (2011).

The Board, however, has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States during World War II.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the FVEC Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.203 (2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There was a significant change in the law with the enactment of the VCAA in November 2000.  The VCAA enhanced VA's duties to notify and assist claimants with claims for VA benefits, upon receipt of a complete or substantially complete application.  The VCAA was codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, though, as it is the law, not the facts, which is dispositive of this appeal, the duties to notify and assist imposed by the VCAA are inapplicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The VCAA does not affect matters and has no application when, as here, the disposition of the appeal is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  So the law is dispositive, and basic legal entitlement to the one-time payment from the FVEC Fund is precluded based upon the appellant's lack of qualified service.  Thus, legal entitlement to the one-time payment from the FVEC Fund must be denied as a matter of law and VA has no duty to notify or assist the appellant in this appeal because no amount of notice or assistance could help him substantiate his claim.

FVEC Payment

The President of the United States signed the American Recovery and Reinvestment Act of 2009 on February 17, 2009, authorizing the release of a one-time, lump-sum payment to eligible World War II Philippine Veterans.  These payments are to be made through VA.  American Recovery and Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5 (enacted February 17, 2009).

Here, the appellant asserts that he is a qualifying Veteran as he was a private first class in the recognized guerrilla forces.  He asserts that he served in the "G" Company, 2nd Battalion, 63rd Infantry; "F" Company, 2nd Battalion, 64th Infantry, and "C" Company, 2nd Battalion, 63rd Infantry from September 7, 1942 to June 1, 1945, so during World War II.

Information obtained from the NPRC in December 2009, and in September and December 2010, however, indicates the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  He did not submit a DD Form 214 (or date appropriate form), a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  He submitted various documents in support of his claim, including a June 2004 letter from the Office of the Adjunct General, General Headquarters of the Armed Forces of the Philippines, showing the dates of his service.  Additionally, he submitted a July 2004 certification from the Philippines Veterans Affairs Office (PVAO) showing he was a member of "G" Company, 2nd Battalion of the 64th Infantry during World War II, with a rank of private first class.  He also submitted a copy of a card showing he is a lifetime member of the Veterans Federation of the Philippines.

The Board has considered these evidentiary submissions, but these documents fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, these documents may not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including, here, the one-time payment from the FVEC Fund.

The NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board acknowledges the appellant's arguments to the contrary, that he had the requisite service.  However, the Board is not free to ignore the certification of the NPRC.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.  NPRC has duly considered the appellant's application for VA benefits and, in response, certified that he had no qualifying active military service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, and the Board is bound by this certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).

Because the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, he may not be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the FVEC Fund.

Accordingly, the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).



ORDER

The appellant is ineligible for a one-time payment from the FVEC Fund.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


